EXHIBIT 10.5(a)

Opening Transaction

 

   November 17, 2010    To:    Kaman Corporation       1332 Blue Hills Avenue   
   Bloomfield, Connecticut 06002       Attn:    Robert Starr       Telephone:   
860-243-7838       Facsimile:    860-243-6365    From:    The Royal Bank of
Scotland plc       c/o RBS Securities Inc.       600 Washington Blvd.      
Stamford, CT 06901    Re:    Additional Issuer Warrant Transaction

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between The Royal Bank of
Scotland plc, acting through RBS Securities Inc., as its agent (“Dealer”) and
Kaman Corporation (“Issuer”). This communication constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form (without any Schedule but with the elections set forth in
this Confirmation). For the avoidance of doubt, the Transaction shall be the
only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:   

Trade Date:

   November 17, 2010

Effective Date:

   November 19, 2010, or such other date as agreed between the parties, subject
to Section 8(n) below.

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon



--------------------------------------------------------------------------------

   settlement of the Transaction will be determined separately for each
Component as if each Component were a separate Transaction under the Agreement.

Warrant Style:

   European

Warrant Type:

   Call

Seller:

   Issuer

Buyer:

   Dealer

Shares:

   The common stock of Issuer, par value USD 1.00 per share (Ticker Symbol:
“KAMN”).

Number of Warrants:

   For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   As provided in Annex A to this Confirmation.

Premium:

   As provided in Annex A to this Confirmation.

Premium Payment Date:

   The Effective Date

Exchange:

   NASDAQ Global Select Market

Related Exchange:

   All Exchanges Procedures for Exercise:   

In respect of any Component:

  

Expiration Time:

   Valuation Time

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date,
Dealer may elect in its discretion that the Final Disruption Date shall be the
Expiration Date (irrespective of whether such date is an Expiration Date in
respect of any other Component for the Transaction) and, notwithstanding
anything to the contrary in this Confirmation or the Definitions, the Relevant
Price for such Expiration Date shall be the prevailing market value per Share
determined by the Calculation Agent in a commercially reasonable manner. “Final
Disruption Date” means June 29, 2018. Notwithstanding the foregoing and anything
to the contrary in the Equity Definitions, if a Market Disruption Event occurs
on any Expiration Date, the Calculation Agent may determine that such Expiration
Date is a Disrupted Day only in part, in which case (i) the Calculation Agent
shall make adjustments to the Number of Warrants for the relevant Component for
which such day shall be the Expiration Date and shall designate the Scheduled
Trading Day determined in the manner described in the immediately preceding
sentence as the Expiration Date for the remaining Warrants for such Component,
and (ii) the VWAP Price for such Disrupted Day shall be

 

2



--------------------------------------------------------------------------------

   determined by the Calculation Agent based on transactions in the Shares on
such Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day. Any Scheduled Trading Day on which, as of the date
hereof, the Exchange is scheduled to close prior to its normal close of trading
shall be deemed not to be a Scheduled Trading Day; if a closure of the Exchange
prior to its normal close of trading on any Scheduled Trading Day is scheduled
following the date hereof, then such Scheduled Trading Day shall be deemed to be
a Disrupted Day in full. Section 6.6 of the Equity Definitions shall not apply
to any Valuation Date occurring on an Expiration Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in its reasonable good faith discretion, determines
makes it appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures, for Dealer to refrain from or
decrease any market activity in connection with the Transaction. Dealer shall
notify Issuer as soon as reasonably practicable that a Regulatory Disruption has
occurred and the Expiration Dates affected by it.

Automatic Exercise:

   Applicable; and means that the Number of Warrants for each Component will be
deemed to be automatically exercised at the Expiration Time on the Expiration
Date for such Component unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on the Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply.

Issuer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

Giving Notice:

   To be provided by Issuer. Settlement Terms:   

In respect of any Component:

  

Settlement Currency:

   USD

Net Share Settlement:

   On each Settlement Date, Issuer shall deliver to Dealer a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Dealer and cash in lieu of any fractional shares valued at
the Relevant Price on the Valuation Date corresponding to such Settlement Date.

Number of Shares to be Delivered:

   In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess, if any, of the VWAP Price on the Valuation Date occurring
on such Exercise Date over the Strike Price divided by (B) such VWAP Price.

 

3



--------------------------------------------------------------------------------

         The Number of Shares to be Delivered shall be delivered by Issuer to
Dealer no later than 10:00 A.M. (local time in New York City) on the relevant
Settlement Date.  

VWAP Price:

   For any Valuation Date, the Rule 10b-18 dollar volume weighted average price
per Share for such Valuation Date based on transactions executed during such
Valuation Date, as reported on Bloomberg Page “KAMN <Equity> AQR” (or any
successor thereto) or, in the event such price is not so reported on such
Valuation Date for any reason or is manifestly incorrect, as reasonably
determined by the Calculation Agent using a volume weighted method.  

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Seller is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction.   Adjustments:     

In respect of any Component:

    

Method of Adjustment:

   Calculation Agent Adjustment  

Extraordinary Dividend:

   Any Dividend (i) that has an ex-dividend date occurring on or after the Trade
Date and on or prior to the date on which Issuer satisfies all of its delivery
obligations hereunder and (ii) the amount or value of which differs from the
Ordinary Dividend Amount for such Dividend, as determined by the Calculation
Agent. If no ex-dividend date for a Dividend on the Shares occurs in any regular
quarterly dividend period of Issuer that falls, in whole or in part, after the
Trade Date and on or prior to the Expiration Date, then an Extraordinary
Dividend of USD 0.00 shall be deemed to have been paid during such period.  

Dividend:

   Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions).  

Ordinary Dividend Amount:

   For the first Dividend on the Shares for which the ex dividend date occurs
during any regular quarterly dividend period of Issuer, USD 0.14, and for any
other Dividend on the Shares for which the ex dividend date occurs during the
same regular quarterly dividend period, USD 0.00.   Extraordinary Events:     

Consequences of Merger Events:

         (a)   Share-for-Share:    Modified Calculation Agent Adjustment      
(b)   Share-for-Other:    Cancellation and Payment (Calculation Agent
Determination)       (c)   Share-for-Combined:    Cancellation and Payment
(Calculation Agent Determination)

 

4



--------------------------------------------------------------------------------

 

Tender Offer:

   Applicable  

Consequences of Tender Offers:

    

(a)

    Share-for-Share:    Modified Calculation Agent Adjustment  

(b)

    Share-for-Other:    Cancellation and Payment (Calculation Agent
Determination) on that portion of the Other Consideration that consists of cash;
Modified Calculation Agent Adjustment on the remainder of the Other
Consideration.  

(c)

    Share-for-Combined:    Modified Calculation Agent Adjustment  

Modified Calculation

Agent Adjustment:

  

 

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Dealer, the Issuer of the Affected Shares and the entity that will
be the Issuer of the New Shares shall, prior to the Merger Date, have entered
into such documentation containing representations, warranties and agreements
relating to securities law and other issues as reasonably requested by Dealer
that Dealer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Dealer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions, and
to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

 

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.  

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

5



--------------------------------------------------------------------------------

   Additional Disruption Events:          (a)    Change in Law:    Applicable   
   (b)    Failure to Deliver:    Applicable       (c)    Insolvency Filing:   
Applicable       (d)    Hedging Disruption:    Applicable       (e)    Increased
Cost of Hedging:    Applicable       (f)    Loss of Stock Borrow:    Applicable
         Maximum Stock Loan Rate:    As provided in Annex A to this
Confirmation.       (g)    Increased Cost of Stock Borrow:    Applicable      
   Initial Stock Loan Rate:    As provided in Annex A to this Confirmation.   

Hedging Party:

   Dealer for all applicable Potential Adjustment Events and Extraordinary
Events    Determining Party:    Dealer for all applicable Extraordinary Events
   Non-Reliance:    Applicable   

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable    Additional Acknowledgments:    Applicable    3.   

Calculation Agent:

   Dealer    4.    Account Details:       Dealer Payment Instructions:         
     

Chase Bank, New York

BIC: CHASUS33

ABA # 021000021

A/C Name: RBS Securities Inc.

BIC: GRNWUS33

A/C: 066615674

      Issuer Payment Instructions:    To be provided by Issuer.    5.   
Offices:             The Office of Dealer for the Transaction is:         

The Royal Bank of Scotland plc

c/o RBS Securities Inc.

600 Washington Blvd.

Stamford, CT 06901

      The Office of Issuer for the Transaction is: Not applicable    6.      
Notices: For purposes of this Confirmation:    (a)       Address for notices or
communications to Issuer:          To:   

Kaman Corporation

1332 Blue Hills Avenue

Bloomfield, Connecticut 06002

         Attn:    Robert Starr          Telephone:    860-243-7838

 

6



--------------------------------------------------------------------------------

 

Facsimile:

   860-243-6365   (b)               Address for notices or communications to
Dealer:  

To:

  

The Royal Bank of Scotland plc

c/o RBS Securities Inc.

600 Washington Blvd.

     Stamford, CT 06901  

Attn:

   Legal Department (Tam Beattie)  

Telephone:

   (203) 897-6086  

Facsimile:

   (203) 873-4571  

Email:

   Tamerlaine.Beattie@rbs.com  

With a copy to:

        The Royal Bank of Scotland plc      c/o RBS Global Banking & Markets  
   280 Bishopsgate      London EC2M 4RB  

Attn:

   Swap Administration  

Facsimile:

   +44 (0) 20 7085 5050

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Issuer of the Share
Termination Alternative under (and as defined in) Section 8(a) below, (A) none
of Issuer and its officers and directors knows of any material nonpublic
information regarding Issuer or the Shares and (B) all reports and other
documents filed by Issuer with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date, (A) the assets of Issuer at their fair valuation exceed
the liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

 

7



--------------------------------------------------------------------------------

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Purchase Agreement (the “Purchase Agreement”)
dated as of November 15, 2010 between Issuer and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and RBS Securities Inc. as representatives of the Initial
Purchasers party thereto are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein.

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency.

(x) During the period starting on the first Expiration Date and ending on the
last Expiration Date (the “Settlement Period”), the Shares or securities that
are convertible into, or exchangeable or exercisable for, Shares will not be
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”).

(xi) On each day during the Settlement Period, neither Issuer nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) shall directly or indirectly (including, without limitation, by means
of any cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable or exercisable for
Shares, except through Dealer.

(xii) The Shares of Issuer initially issuable upon exercise of the Warrant (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of Issuer. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrant
following the exercise of the Warrant in accordance with the terms and
conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

(xiii) Issuer is not aware of any state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

(d) Issuer agrees and acknowledges that Dealer is a “financial institution,”
“swap participant” and “financial participant” within the meaning of Sections
101(22), 101(53C) and 101(22A) of Title 11 of the United States Code (the
“Bankruptcy Code”). The parties hereto further agree and acknowledge that it is
the intent of the parties that (A) this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment,” within the meaning of Section 546 of the Bankruptcy Code
and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code and a “payment or other transfer of property” within the meaning of
Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

 

8



--------------------------------------------------------------------------------

(e) Issuer shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the Merger Date, Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Issuer does not elect to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to elect to require Issuer to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Issuer’s
failure to elect or election to the contrary; and provided further that Issuer
shall not have the right to so elect (but, for the avoidance of doubt, Dealer
shall have the right to so elect) in the event of (i) an Insolvency, a
Nationalization, a Tender Offer or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Issuer is the Defaulting Party or a
Termination Event in which Issuer is the Affected Party, which Event of Default
or Termination Event resulted from an event or events within Issuer’s control.
Upon such Notice of Share Termination, the following provisions shall apply on
the Scheduled Trading Day immediately following the Merger Date, the Tender
Offer Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:    Applicable and means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery Property:    A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of
the aggregate amount of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price. Share Termination Unit Price:    The value of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to Issuer at
the time of notification of the Payment Obligation. Share Termination Delivery
Unit:    In the case of a Termination Event, Event of Default, Delisting or
Additional Disruption Event, one Share or, in the case of an Insolvency,
Nationalization, Merger Event or Tender Offer, one Share or a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Insolvency,
Nationalization, Merger Event or Tender Offer, as applicable. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. Failure to Deliver:   
Applicable

 

9



--------------------------------------------------------------------------------

Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of the fact that Seller is the issuer of the Shares or any
portion of the Share Termination Delivery Units) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction, except that all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.

(b) Private Placement Procedures. (i) If, in the reasonable judgment of Dealer,
for any reason, any Shares or any securities of Issuer or its affiliates
comprising any Share Termination Delivery Units deliverable to Dealer hereunder
(any such Shares or securities, “Delivered Securities”) would not be immediately
freely transferable by Dealer under Rule 144 under the Securities Act, then the
provisions set forth in this Section 8(b) shall apply. In such event, Issuer
shall deliver additional Delivered Securities so that the value of such
Delivered Securities, as determined by the Calculation Agent to reflect an
appropriate liquidity discount, equals the value of the number of Delivered
Securities that would otherwise be deliverable if such Delivered Securities were
freely tradeable (without prospectus delivery) upon receipt by Dealer (such
value, the “Freely Tradeable Value”). (For the avoidance of doubt, as used in
this paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)

(ii) (A) Dealer (or an Affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Delivered Securities from Dealer
or such Affiliate identified by Dealer shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation in compliance
with applicable law with respect to Issuer customary in scope for private
placements of equity securities (including, without limitation, the right to
have made available to them for inspection all financial and other records,
pertinent corporate documents and other information reasonably requested by
them);

(B) Dealer (or an Affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Delivered
Securities by Issuer to Dealer or such Affiliate and the private resale of such
shares by Dealer or such Affiliate, substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance commercially reasonably satisfactory to Dealer and Issuer,
which Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its Affiliates and Issuer, shall provide for
the payment by Issuer of all reasonable expenses in connection with such resale,
including all reasonable fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
best efforts to provide for the delivery of accountants’ “comfort letters” to
Dealer or such Affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
offering memorandum prepared for the resale of such Delivered Securities; and

(C) Issuer agrees that any Delivered Securities so delivered to Dealer, (i) may
be transferred by and among Dealer and its Affiliates, and Issuer shall effect
such transfer without any further action by Dealer to the extent permitted by
applicable federal and state securities laws and (ii) after the minimum “holding
period” within the meaning of Rule 144(d) under the Securities Act has elapsed
with respect to such Delivered Securities, Issuer shall promptly remove, or
cause the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Delivered
Securities upon delivery by Dealer (or such Affiliate of Dealer) to Issuer or
such transfer agent of seller’s and broker’s representation letters customarily
delivered by Dealer in connection with resales of restricted securities pursuant
to Rule 144 under the Securities Act, without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer).

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).

 

10



--------------------------------------------------------------------------------

(c) Make-whole. Dealer or its affiliate may sell such Shares or Share
Termination Delivery Units, as the case may be, during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Shares or Share Termination Delivery Units, as the case may be, and ending on
the Exchange Business Day on which Dealer completes the sale of all such Shares
or Share Termination Delivery Units, as the case may be, or a sufficient number
of Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales exceed the Freely Tradeable Value (such
amount of the Freely Tradeable Value, the “Required Proceeds”). to the extent
permitted by applicable federal and state securities laws. If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Required Proceeds, Dealer shall return such remaining
Shares or Share Termination Delivery Units to Issuer. If the Required Proceeds
exceed the realized net proceeds from such resale, Issuer shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following the last day of the Resale Period the
amount of such excess (the “Additional Amount”) in cash or in a number of
additional Shares or Share Termination Delivery Units, as the case may be,
(“Make-whole Shares”) in an amount that, based on the Relevant Price on the last
day of the Resale Period (as if such day was the “Valuation Date” for purposes
of computing such Relevant Price), has a dollar value equal to the Additional
Amount. The Resale Period shall continue to enable the sale of the Make-whole
Shares in the manner contemplated by this Section 8(c). This provision shall be
applied successively until the Additional Amount is equal to zero, subject to
Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares in connection with this Transaction
if, immediately upon giving effect to such receipt of such Shares, (i) Dealer’s
Beneficial Ownership would be equal to or greater than 9.0% of the outstanding
Shares or (ii) Dealer, Dealer Group (as defined below) or any person whose
ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any federal,
state or local laws, regulations or regulatory orders applicable to ownership of
Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws and with respect to which such requirements have
not been met or the relevant approval has not been received or that would give
rise to any consequences under the constitutive documents of Issuer or any
contract or agreement to which Issuer is a party, in each case minus (y) 1% of
the number of Shares outstanding on the date of determination (each of clause
(i), (ii) and (iii) above, an “Ownership Limitation”). If any delivery owed to
Dealer hereunder is not made, in whole or in part, as a result of an Ownership
Limitation, Dealer’s right to receive such delivery shall not be extinguished
and Issuer shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Dealer gives notice to Issuer
that such delivery would not result in any of such Ownership Limitations being
breached. “Dealer’s Beneficial Ownership” means the “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder (collectively, “Section 13”)) of Shares, without duplication, by
Dealer, together with any of its affiliates or other person subject to
aggregation with Dealer under Section 13 for purposes of “beneficial ownership”,
or by any “group” (within the meaning of Section 13) of which Dealer is or may
be deemed to be a part (Dealer and any such affiliates, persons and groups,
collectively, “Dealer Group”) (or, to the extent that, as a result of a change
in law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number). Notwithstanding anything in
the Agreement or this Confirmation to the contrary, Dealer shall not become the
record or beneficial owner, or otherwise have any rights as a holder, of any
Shares that Dealer (or such affiliate) is not entitled to receive at any time
pursuant to this Section 8(d), until such time as such Shares are delivered
pursuant to this Section 8(d).

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of the Capped Number of
Shares (as provided in Annex A to this Confirmation), subject to adjustment from
time to time in accordance with the provisions of this Confirmation or the
Definitions resulting from actions of Issuer or events within Issuer’s control
(the “Capped Number”). Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to

 

11



--------------------------------------------------------------------------------

this paragraph, Shares when, and to the extent, that (i) Shares are repurchased,
acquired or otherwise received by Issuer or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved or (iii) Issuer additionally authorizes any
unissued Shares that are not reserved for other transactions. Issuer shall
immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.

(f) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery with respect to some or all of the
relevant Warrants (in which event the Calculation Agent shall make appropriate
adjustments to the Number of Shares to be Delivered with respect to one or more
Components), if Dealer determines, in its reasonable discretion, that such
extension is reasonably necessary or appropriate to (i) preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market, the stock loan market; provided that any
extension or postponement resulting from the circumstances or conditions
contemplated by this clause (i) shall not result in the final Exercise Date for
the Transaction occurring more than sixty (60) Scheduled Trading Days following
the final Exercise Date contemplated hereunder or (ii) to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

(g) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(h) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.

(ii) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has an effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iii) Section 11.2(e)(vii) of the Equity Definitions are hereby amended by
deleting the words “diluting or concentrative” and replacing them with “a
material” and adding the phrase “or Warrants” at the end of the sentence;

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”;

 

12



--------------------------------------------------------------------------------

(v) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(vi) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(i) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
to any person or entity whatsoever without the consent of Issuer. At any time at
which any Ownership Limitation or a Hedging Disruption exists, if Dealer, in its
reasonable good faith discretion, is unable to effect a transfer or assignment
to a third party after using its commercially reasonable efforts on pricing
terms and within a time period reasonably acceptable to Dealer such that an
Ownership Limitation or a Hedging Disruption, as the case may be, no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Ownership Limitation or Hedging Disruption, as the case may be,
no longer exists. In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment or delivery shall
be made pursuant to Section 6 of the Agreement and Section 8(b) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Issuer shall be the sole Affected Party with respect to such
partial termination and (iii) such portion of the Transaction shall be the only
Terminated Transaction.

(j) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(k) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(l) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Dealer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Dealer’s related hedging activities will comply with
applicable securities laws, rules or regulations or related policies and
procedures of Dealer (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer);

(ii) any “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act), other than the Issuer or its subsidiaries, files a Schedule TO or
any schedule, form or report under the Exchange Act disclosing that such person
or group has become the direct or indirect ultimate “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of the Issuer’s common equity
representing more than 50% of the voting power of Issuer’s common equity;

(iii) consummation of any binding share exchange, exchange offer, tender offer,
consolidation or merger of the Issuer pursuant to which the Shares will be
converted into cash, securities or other property or any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of the Issuer and its subsidiaries, taken as a
whole, to any person other than one or more of the Issuer’s subsidiaries (any
such exchange, offer, consolidation, merger, transaction or series of
transactions being referred to herein as an “event”); provided, however, that
any such event where the holders of more than 50% of the Shares immediately
prior to such event, own, directly or indirectly, more than 50% of all classes
of common equity of the continuing or surviving person or transferee or the
parent thereof immediately after such event shall not constitute an Additional
Termination Event;

 

13



--------------------------------------------------------------------------------

(iv) the first day on which Continuing Directors (defined below) cease to
constitute at least a majority of the Issuer’s board of directors;

(v) the Issuer’s stockholders approve any plan or proposal for the liquidation
or dissolution of the Issuer; or

(vi) the Shares (or other common stock of any successor ) ceases to be listed on
the NASDAQ Global Select Market, the NASDAQ Global Market or the New York Stock
Exchange;

Notwithstanding the foregoing, in the case of an event described in clause
(ii) or (iii) above will not constitute an Additional Termination Event if at
least 90% of the consideration, excluding cash payments for fractional shares,
in such transaction or event consists of shares of common stock or depositary
receipts evidencing interests in ordinary shares or common equity that are
traded on the NASDAQ Global Select Market, the NASDAQ Global Market or the New
York Stock Exchange or that will be so traded when issued or exchanged, and as a
result of the transaction or event,

“Continuing Directors” means a director who either was a member of the Issuer’s
board of directors on November 15, 2010 or who becomes a member of the Issuer’s
board of directors subsequent to that date and whose election, re-election,
appointment or nomination for election by the stockholders of the Issuer is duly
approved by a majority of the Continuing Directors on the Issuer’s board of
directors at the time of such approval, either by a specific vote or by approval
of the proxy statement issued by the Issuer on behalf of the entire board of
directors in which such individual is named as nominee for director.

(m) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(n) Effectiveness. If, prior to the Effective Date, Dealer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Dealer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

(o) Strike Price Adjustment. Notwithstanding anything to the contrary in the
Agreement, this Confirmation or the Equity Definitions (but without limiting
Dealer’s right to adjust any variable relevant to the exercise, settlement,
payment or other terms of the Transaction, other than the Strike Price and the
Warrant Entitlement), in no event shall (i) the Warrant Entitlement be adjusted,
or (ii) the Strike Price be adjusted to the extent that, after giving effect to
such adjustment, the Strike Price would be less than USD 26.40, in each case,
other than any such adjustment in connection with stock splits or similar
changes to Issuer’s capitalization.

(p) Waiver of Trial by Jury. EACH OF ISSUER AND BUYER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF BUYER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(q) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

14



--------------------------------------------------------------------------------

(r) THE ROYAL BANK OF SCOTLAND PLC HAS ENTERED AS PRINCIPAL TO THE TRANSACTION
AND IS KAMAN CORPORATION’ COUNTERPARTY HERETO. THE ROYAL BANK OF SCOTLAND PLC IS
NOT REGISTERED AS A BROKER-DEALER UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. THE PARTIES ACKNOWLEDGE THAT RBS SECURITIES INC. HAS ACTED AS AGENT FOR
THE PARTIES IN CONNECTION WITH THE TRANSACTION. TO THE EXTENT RBS SECURITIES
INC. HAS ACTED AS AGENT IN CONNECTION WITH THE TRANSACTION, ITS OBLIGATIONS ARE
STRICTLY LIMITED TO THE DELIVERY OF ANY CASH AND SECURITIES THAT IT ACTUALLY
RECEIVES FROM THE ROYAL BANK OF SCOTLAND PLC OR THE ISSUER, AS THE CASE MAY BE,
OR DELIVERS TO THE ROYAL BANK OF SCOTLAND PLC OR THE ISSUER. RBS SECURITIES INC.
HAS NO OBLIGATIONS HEREUNDER, BY GUARANTY, ENDORSEMENT OR OTHERWISE, WITH
RESPECT TO PERFORMANCE OF THE ROYAL BANK OF SCOTLAND PLC’S OR ISSUER’S
OBLIGATIONS HEREUNDER.

 

15



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
(i) Legal Department (Tam Beattie), Facsimile No. 203-873-4571 and (ii) Swap
Administration, Facsimile No. +44 (0) 20 7085 5050.

 

Yours faithfully, THE ROYAL BANK OF SCOTLAND PLC By:   RBS Securities Inc., as
its agent By:  

/s/ Robert Hammer

  Name: Robert Hammer   Title: Head of US Equities and Structure Retail

 

Agreed and Accepted By: KAMAN CORPORATION By:  

/s/ Robert D. Starr

  Name: Robert D. Starr   Title: Vice President and Treasurer

 

16



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

  

Number of Warrants

  

Expiration Date

1

   1,472    13-Feb-18

2

   1,472    14-Feb-18

3

   1,472    15-Feb-18

4

   1,472    16-Feb-18

5

   1,472    20-Feb-18

6

   1,472    21-Feb-18

7

   1,472    22-Feb-18

8

   1,472    23-Feb-18

9

   1,472    26-Feb-18

10

   1,472    27-Feb-18

11

   1,472    28-Feb-18

12

   1,472    1-Mar-18

13

   1,472    2-Mar-18

14

   1,472    5-Mar-18

15

   1,472    6-Mar-18

16

   1,472    7-Mar-18

17

   1,472    8-Mar-18

18

   1,472    9-Mar-18

19

   1,472    12-Mar-18

20

   1,472    13-Mar-18

21

   1,472    14-Mar-18

22

   1,472    15-Mar-18

23

   1,472    16-Mar-18

24

   1,472    19-Mar-18

25

   1,472    20-Mar-18

26

   1,472    21-Mar-18

27

   1,472    22-Mar-18

28

   1,472    23-Mar-18

29

   1,472    26-Mar-18

30

   1,472    27-Mar-18

31

   1,472    28-Mar-18

32

   1,472    29-Mar-18

33

   1,472    2-Apr-18

34

   1,472    3-Apr-18

35

   1,472    4-Apr-18

36

   1,472    5-Apr-18

37

   1,472    6-Apr-18

38

   1,472    9-Apr-18

39

   1,472    10-Apr-18

40

   1,472    11-Apr-18

41

   1,472    12-Apr-18

42

   1,472    13-Apr-18

43

   1,472    16-Apr-18

44

   1,472    17-Apr-18

45

   1,472    18-Apr-18

46

   1,472    19-Apr-18

47

   1,473    20-Apr-18

48

   1,473    23-Apr-18

49

   1,473    24-Apr-18

50

   1,473    25-Apr-18

51

   1,473    26-Apr-18

52

   1,473    27-Apr-18

 

17



--------------------------------------------------------------------------------

53    1,473    30-Apr-18 54    1,473    1-May-18 55    1,473    2-May-18 56   
1,473    3-May-18 57    1,473    4-May-18 58    1,473    7-May-18 59    1,473   
8-May-18 60    1,473    9-May-18 61    1,473    10-May-18 62    1,473   
11-May-18 63    1,473    14-May-18 64    1,473    15-May-18 65    1,473   
16-May-18 66    1,473    17-May-18 67    1,473    18-May-18 68    1,473   
21-May-18 69    1,473    22-May-18 70    1,473    23-May-18 71    1,473   
24-May-18 72    1,473    25-May-18 73    1,473    29-May-18 74    1,473   
30-May-18 75    1,473    31-May-18 76    1,473    1-Jun-18 77    1,473   
4-Jun-18 78    1,473    5-Jun-18 79    1,473    6-Jun-18 80    1,473    7-Jun-18
81    1,473    8-Jun-18 82    1,473    11-Jun-18 83    1,473    12-Jun-18 84   
1,473    13-Jun-18 85    1,473    14-Jun-18 86    1,473    15-Jun-18 87    1,473
   18-Jun-18 88    1,473    19-Jun-18 89    1,473    20-Jun-18 90    1,473   
21-Jun-18

 

Strike Price:    USD 44.4040 Premium:    USD 73,800 Maximum Stock Loan Rate:   
2.00% per annum Initial Stock Loan Rate:    0.20% per annum Capped Number of
Shares:    132,524

 

18